EXHIBIT MICROCHIP DELIVERS REQUIRED WRITTEN NOTICE TO ATMEL REGARDING DIRECTOR NOMINATIONS FOR ATMEL’S 2 Microchip Seeking to Preserve Flexibility as it Evaluates Alternatives for Potential Transaction with Atmel Chandler, Arizona, December 15, 2008 – Microchip Technology Incorporated (NASDAQ: MCHP) today announced that it has delivered to Atmel Corporation (NASDAQ: ATML) the written notification required to be delivered under Atmel’s bylaws in connection with Microchip’s proposal of an alternate slate of directors at Atmel’s next annual meeting of shareholders.Under Atmel’s bylaws, all nominations of directors and proposals with respect to other business to be conducted at Atmel’s 2009 annual meeting must be notified in writing to Atmel no later than December 16, 2008. Steve Sanghi, President, Chief Executive Officer and Chairman of Microchip said, “We have delivered the written notification that is a requirement under Atmel’s bylaws in order to preserve Microchip’s flexibility as we evaluate our alternatives with respect to a potential transaction with Atmel.We believe these highly qualified and experienced nominees will act in the best interests of all Atmel shareholders if elected to Atmel’s Board of Directors.However, in light of the general deterioration of the business and financing environments and the worsening business conditions in the semiconductor industry in particular, Microchip cannot provide any assurances that it will pursue a transaction with Atmel or, if it does pursue such a transaction, what the terms may be.” Microchip notified Atmel that it is nominating the following candidates for election to Atmel’s board of directors: · Jonathan Brooks:Mr. Brooks most recently served as Chief Financial Officer and a Director of Glotel plc, a LSE-listed resource solutions provider, from November 2005 to July 2007.Prior to joining Glotel, from August 2003 to March 2005, Mr. Brooks was the part-time interim Chief Financial Officer and a Director of Frontier Silicon Limited, a supplier of innovative semiconductor, module and software solutions for digital radio and connected audio systems and, from January 2003 to July 2003, Mr. Brooks was the part-time interim Chief Financial Officer of Inside Contactless SA, a fabless semiconductor company dedicated exclusively to contactless technology.In addition, from 1995 to 2002, Mr. Brooks was Chief Financial Officer and a Director of ARM Holdings plc, a LSE- and NASDAQ-listed semiconductor intellectual property supplier. Since May 2004, Mr. Brooks has served as a Director of Xyratex Ltd., a NASDAQ-listed provider of enterprise-class data storage subsystems and storage infrastructure manufacturing equipment and automation solutions.Mr. Brooks is also currently a director of e2v Technologies plc, a LSE-listed designer and supplier of specialized components and sub-systems that enable the world’s leading systems companies to deliver innovative solutions for medical and science, aerospace and defense, and commercial and industrial markets, and Aveva Group plc, a LSE-listed engineering IT software provider to the plant, power and marine industries.In addition, Mr. Brooks is the Chairman of Picochip Inc., a private-equity backed company developing semiconductor solutions for wireless applications, and a Director of Sophos Plc, an enterprise IT security and control company.Mr. Brooks holds a Bachelor’s Degree in Economic and Social Science from the University of Wales and an M.B.A. from the University of Manchester and is a member of the Chartered Institute of Management Accountants. · Dan Casey:Mr. Casey currently is serving as the Chief Executive Officer and a Director of Sonomax Hearing Healthcare Inc., a public company traded on the Canadian TSX Venture exchange that develops instant, custom fit in-ear devices.Previously, Mr. Casey held a number of senior positions with Future Electronics, a leader and innovator in the distribution and marketing of semiconductors and passive, interconnect and electro-mechanical components, including serving as Executive Vice President from January 2006 to November 2007, Executive Vice President – International Operations from October 2004 to December 2005, Corporate Vice President reporting to the President from September 2002 to October 2004, Corporate Vice President and Managing Director International Operations based out of Singapore from January 2001 to September 2002 and Vice President & MD – Future & FAI Europe reporting to the Owner and President from September 1996 to December 2000. From August 2006 to August 2007, Mr. Casey served as a Director of Sipex Corporation, a designer, manufacturer and marketer of analog integrated circuits.Mr. Casey holds a Bachelor’s Degree in Applied Science – Mechanical Engineering from the University of Ottawa and an M.B.A. from the University of Ottawa. · G. Carl Everett Jr.:Mr. Everett is a Venture Partner – Investor Advisor with Accel Partners, a venture capital firm, and founded GCE Ventures, a venture advisement firm, in April 2001.Prior to founding GCE Ventures, from February 1998 to April 2001, Mr. Everett served as Senior Vice President, Personal Systems Group of Dell Computer Corporation.From 1978 to December 1996, Mr. Everett held several management positions with Intel Corporation, including Senior Vice President and General Manager of the Microprocessor Products Group and Senior Vice President and General Manager of the Desktop Products Group. Since June 2001, Mr. Everett has served as a Director of FormFactor, Inc., a NASDAQ-listed leader in developing and applying microelectromechanical systems contact technology to advanced probe card designs.Mr. Everett also currently serves on the board of directors of NetXen, Inc., a Silicon Valley company focused in high performance networking and protocol processing.Mr. Everett holds a Bachelor’s Degree in Business Administration from New Mexico State University and an honorary Doctorate of Laws degree from New Mexico State University. · Michael L. Hackworth:Mr. Hackworth most recently served as the Chief Executive Officer and Chairman of the Board of Directors of Tymphany Corporation, a private company providing innovative, high quality audio transducers and acoustical engineering customization services for manufacturers of both lifestyle consumer electronic products and audiophile-quality, high-end solutions, from December 2002 until May 2007.Following his resignation as Chief Executive Officer in May 2007, Mr. Hackworth continued to serve as Chairman of the Board of Directors of Tymphany Corporation until September 2008.Mr. Hackworth served as President and Chief Executive Officer of Cirrus Logic, Inc., a NASDAQ-listed developer of high-precision, analog and mixed-signal integrated circuits for a broad range of consumer and industrial markets, from January 1985 to June 1998 and continued to serve as Chief Executive Officer until February 1999.Mr. Hackworth also served as Interim Chief Executive Officer of Cirrus Logic between March 2007 and June 2007. Mr.
